IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :               No. 1965 Disciplinary Docket No. 3
                Petitioner      :
                                :               No. 103 DB 2013
           v.                   :
                                :               Attorney Registration No. 39650
JAMES ALLEN STEINER,            :
                Respondent      :               (Allegheny County)


                                        ORDER


PER CURIAM


       AND NOW, this 20th day of August, 2015, on certification by the Disciplinary

Board that James Allen Steiner, who was suspended for a period of one year, has filed

a verified statement showing compliance with the Order of Suspension and Pa.R.D.E.

217, and there being no other outstanding order of suspension or disbarment, James

Allen Steiner is reinstated to active status, effective immediately.